Citation Nr: 1220374	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 2002 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.

The Veteran failed to appear for a requested hearing before a Veterans Law Judge at the Central Office in Washington, DC in November 2010.  In correspondence dated in May 2012, the Veteran's attorney indicated that the Veteran did not want a hearing on this matter.

In a January 2011 decision, the Board denied the claim for entitlement to service connection for an acquired psychiatric disorder, including PTSD.  The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  An Order dated in August 2011 vacated the portion of the Board's January 2011 determination that pertained to a claimed psychiatric disorder and remanded the claim to the Board pursuant to a January 2011 Joint Motion for Partial Remand.

In May 2012 the Veteran's attorney submitted to the Board additional evidence for consideration in connection with the claim on appeal.  Waivers of RO jurisdiction for this evidence were received in written statements dated in May 2012 that are included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

In a rating decision dated in May 2012, which is located in the Veteran's electronic claims file, the RO noted that the Veteran had a pending claim before the Board and denied entitlement to service connection for depression, among other claims.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a January 2011 Joint Motion for Partial Remand the parties agreed that the Board's January 2011 decision did not provide an adequate statement of reasons or bases regarding whether VA complied with its duty to assist the Veteran.  Particularly, the parties noted that the Board's conclusion that VA was not required to provide a medical examination to the Veteran because the record did not contain any competent evidence that the Veteran currently had a psychiatric disorder did not take into consideration a January 15, 2009 VA treatment record that referenced a mood disorder.  Accordingly, the portion of the January 2011 Board decision that pertained to a psychiatric disorder was vacated and remanded to provide the Board with the opportunity to address the January 2009 VA treatment record and readdress whether it is necessary to provide the Veteran with a VA medical examination to assist him in substantiating his claim.  

The Board has reviewed the entire claims file, including the electronic claims file, and finds that a VA mental disorders examination is required to determine whether the Veteran has an acquired psychiatric disorder that was incurred in or related to military service.

In August 2007, the Veteran described some stressful military experiences.  First, he stated that sometime between February and May 2003 a senior chief aboard the USS Constellation hit his head and "must have had a panic attack" because he stormed into the work center with blood dripping from his head, screaming that it was a chemical warfare and that everyone should don their gas mask and protective wear.  Second, he stated that in September 2004 he had to stand with an 80-pound sea bag on his back and get brainwashed and stand "butt naked and get screamed" at for a couple more hours before doing three days in the ship's brig on bread and water.  Finally, he stated that he went through some tough times while being in the U.S. Navy and because of it had a "mental meltdown."  He added that since separation from service, he had not been able to hold a job, he worked out five days a week, and his wife had left the state.  He reported that he can be very depressed and stressed at times. 

His service treatment records are silent for any complaints, findings, or reference to any psychiatric problems.  In a September 2003 post-deployment health assessment, he denied seeing anyone wounded, killed, or dead during his deployment; he denied engaging in any direct combat; and denied ever feeling that he was in great danger of being killed during the deployment.  He indicated that he was not interested in receiving help for a stress, emotional, alcohol, or family problem.  He also denied any loss of interest or pleasure in doing things; feeling down, depressed, or hopeless; or having thoughts that he would be better off dead or hurting himself in some way.  In a separation report of medical assessment dated in September 2004, he denied suffering from any injury or illness while on active duty for which he did not seek medical care.  

His DD Form 214 (Separation from Service) and service personnel records do not reflect awards indicative of combat.  A July 2003 evaluation report reflected that the Veteran met standards in all areas and performed above standards in teamwork.  Administrative remarks indicated that the Veteran was absent without leave (AWOL) from May 10-14, June 2-25, and August 7-22, 2004; and that he was confined on bread and water for three days following an assault consummated by battery in September 2004.  A September 2004 evaluation report detailed below standard performance in military bearing/character and in teamwork, and a decrease in performance standards in most other areas as compared to the July 2003 evaluation.  He was discharged under honorable conditions due to a pattern of misconduct.

Post-service VA treatment records show that the Veteran was admitted to a domiciliary program in December 2008 after completing a substance abuse treatment program.  In a mental health initial evaluation, his affect was noted as somewhat restricted, and his mood was mildly depressed.  No diagnosis was rendered.  The Beck Depression Inventory - II was administered the same day, and the depression score was reported as "11 - minimal."  In a mental health history and physical note the next day, the Veteran reported that he started drinking at age 16 and starting regularly using alcohol at 18.  In an addendum, the attending psychiatrist indicated that she reviewed the Veteran's chart and he had no psychiatric problem and did not take any medications.  A December 2008 mental health and behavioral services treatment plan listed clinical diagnoses as alcohol dependence and cannabis dependence.

In a January 2009 mental health screening note for a VA program, the Veteran described himself as a "good" seaman in the Navy until his mother's diagnosis of cancer.  He denied any history of psychiatric treatment, but admitted to a history of anxiety, depression, and hopelessness, adding that he gets easily "stressed out" over minor things.  He reported that his first use of cannabis was at age 16 with problem use beginning at age 19.  The impression was cannabis dependence.  In a January 15, 2009 mental health note, the Veteran met with a program support assistant for orientation and an initial case management plan to a VA program.  The program support assistant indicated that she and the Veteran spoke about dual diagnosis and how it relates specifically to the Veteran's mood disorder and marijuana abuse.  The Veteran stated that he began smoking cannabis daily by age 19 and that he had left several part-time and temporary jobs after military service because they were unfulfilling or low paying.  The assessment was that the Veteran was in need of assistance with substance dependence, depression, homelessness, and work restoration.  The case management plan was acknowledged by two social workers.

Regarding the January 15, 2009 VA treatment record, the Board notes that medical evidence of record prior to this date does not reflect that any psychiatric disorder, including a mood disorder, had been diagnosed.  In addition, it does not appear that the program support assistant who prepared the note has the education or medical training necessary to render a psychiatric diagnosis.  However, subsequent VA and private treatment providers have diagnosed depression, and the Board finds that a VA examination is warranted.  

In correspondence received in March 2009, the Veteran stated that sometimes he feels distant from society or that he does not want to be a part of society.  He stated that his work performance decreased and he started self-medicating with marijuana to ease the stress.  He reported that he contracted an incurable sexually transmitted disease in the military and became stressed with going back on deployment and being away from his family.

A May 2009 VA discharge note prepared by a psychiatrist indicated that the Veteran completed the domiciliary program and had no psychiatric problem. 

In an October 2010 domiciliary screening note, the Veteran denied any suicidal ideation.  His affect was described as euthymic, and the Veteran described his mood as "cool."  He stated that he started drinking at age 16.  In an October 2010 patient education note, he requested a referral to the mental health clinic because he had been under stress lately due to going through a divorce and his girlfriend having a baby.  During an October 2010 mental health consultation, the Veteran complained of stress due to having another baby on the way and currently going through a divorce and a depressed mood.  He reported a history of emotional abuse, serving in aviation maintenance in the Navy and receiving a general discharge due to "acting out," both parents dying in 2006, and serving seven months in jail for selling drugs.  Following a mental status examination, the assessment was marijuana abuse, alcohol abuse, and depression not otherwise specified (NOS).  In another mental health note in November 2010, he described feeling depressed and drinking heavily when his mother passed away in 2006.  The diagnosis included adjustment disorder.

A private psychiatric evaluation report dated in March 2012 indicates that the Veteran's attorney referred him for evaluation, and the attorney posed specific questions to the psychiatrist regarding the etiology of any psychiatric disorder found on examination.  The psychiatrist indicated that he conducted a one-hour examination with the Veteran and reviewed the entire claims file, including a lay statement.  The examiner remarked that the Veteran's behavior was exemplary until August 2004 when his mother was diagnosed with terminal cancer, at which time he became depressed and irritable, lost his appetite and suffered insomnia, poor concentration, listlessness with loss of interest, poor motivation, and inappropriate feelings of guilt regarding his mother.  The examiner noted the Veteran's March 2009 statement that he started self-medicating with marijuana to ease the stress.  The examiner indicated that the Veteran turned to alcohol as well and developed strong habitual use of both, and he began demonstrating agitated behavior and a lack of self-concern, which led him to violate rules and initiate physical altercations.  The report details subsequent, escalating deterioration following separation from service and his parents' deaths in 2006.

The examiner summarized that the Veteran's symptoms such as depression, irritability, loss of appetite, insomnia, poor concentration, listlessness, loss of interest, poor motivation, and inappropriate feelings of guilt emerged in the context of his mother's cancer diagnosis.  Following a mental status examination, the diagnosis was major depressive disorder, single episode, severe, without psychotic features; alcohol dependence; and cannabis dependence.  The examiner opined that the Veteran's major depressive disorder had its onset in August 2004, indicating a temporal relationship between his service and the development of his major depression.  He reasoned that Navy records and reports by the Veteran and his aunt were all consistent with the emergence of the Veteran's emotional disturbance in about August 2004.  He added that the punitive measure taken by the Navy in reaction to the Veteran's misbehavior more likely than not contributed to the severity of his disturbance, either facilitating its culmination in a clinical syndrome of medically diagnosable proportions or aggravating an existing one.  Similarly, the examiner opined that the Veteran's substance abuse disorders were at least as likely as not secondary to his major depression.  

Initially, the Board notes that the Veteran was 18 years old when he entered service in August 2002, and according to several statements made by the Veteran, he began using alcohol and cannabis at age 16 and his use became problematic by age 19.  In other words, while his alcohol and cannabis use may have increased when he learned about his mother's cancer in August 2004, he has acknowledged that his alcohol and cannabis consumption was already a problem before then.  Therefore, the Board finds that the Veteran's March 2009 statement that he "started self-medicating with marijuana to ease the stress" is not credible because it is contradicted by several other statements he made identifying problematic alcohol and marijuana use by age 19.

Similarly, although the Veteran and his attorney have argued that the Veteran's military performance deteriorated around August 2004, his service personnel records include administrative remarks that he had already been AWOL for periods twice before August 2004.  Moreover, the Board notes that VA treatment records reflect that although the Veteran had been seen by psychiatrists, he was not diagnosed with any psychiatric disorder, other than alcohol and cannabis dependence, prior to October 2010 when he was diagnosed with depression NOS and adjustment disorder.  At that time, his contemporaneous complaints related to going through a divorce and expecting a baby with his girlfriend; he also reported that he was depressed when his mother passed away in 2006.

In light of the fact that the Veteran's alcohol and cannabis use had become a problem by age 19 [in 2003] and that he had already been AWOL twice before learning of his mother's cancer diagnosis in August 2004, and in light of the fact that post-service VA treatment providers did not diagnose a psychiatric disorder until October 2010 when the Veteran presented with stress related to familial matters, the Board finds that a VA mental disorders examination and medical opinion is required to resolve whether the Veteran has a current acquired psychiatric disorder that was incurred in or is otherwise related to military service.

The RO should request relevant, ongoing medical records from the New Jersey VA Healthcare System, including from the Lyons and East Orange VA Medical Centers dated from February 2012 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed psychiatric disability.  After the Veteran has signed any appropriate releases, those records should be requested, including VA treatment records from the New Jersey VA Healthcare System, including from the Lyons and East Orange VA Medical Centers dated from February 2012 to the present.  

2.  After the above has been completed and the additional evidence associated with the claims file to the extent possible, the Veteran should be afforded a VA mental disorders examination performed by a psychiatrist or clinical psychologist to determine whether he has a current psychiatric disorder that was incurred in military service or is otherwise related to an event or injury during military service.  All indicated tests and studies are to be performed, to include psychological testing if necessary.  The claims folder, including the electronic claims file, and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than a personality disorder), the psychiatrist should opine as to whether the current psychiatric disorder more likely, less likely, or at least as likely as not (50 percent probability) arose during service or is otherwise related to the Veteran's military service, to included his report of learning in August 2004 that his mother had terminal cancer.

Please provide a medical analysis and rationale for all opinions expressed; in other words, please explain the basis or reasoning for the opinions expressed.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


